Per Curiam,
The plaintiff’s son, eight years old, while playing with a *508companion of about the same age on a wharf constructed at the end of a street, fell into the Delaware river and was drowned. He had thrown hoops into the river and was standing either on the outer edge of the wharf or on a log that extended out over the water trying to reach the hoops with a stick, when he fell. There was evidence that the wharf was not in good condition, that the logs at the bulkhead had become decayed, and that the earth back of them had to some extent been washed away. But there was no evidence that the accident resulted from want of repair. The case made out by the plaintiff’s testimony imposed no liability on the city and a nonsuit was properly entered.
The judgment is affirmed.